While counsel for the plaintiff in error have presented in their brief two alleged assignments of error, counsel for defendant in error Railway Company have objected to a consideration of the questions sought to be presented in plaintiff in error's brief, because the record contains no assignment of error, no motion for new trial, or bill of exceptions. An examination of the transcript confirms that statement, and as no fundamental error has been suggested or observed, the judgment of the trial court is affirmed.
Affirmed.